Citation Nr: 1615126	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-47 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to September 1974, and from June 1976 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The Appellant was scheduled for a hearing before a Veterans Law Judge of the Board in February 2016, but the hearing was cancelled.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The Board observes that the RO has treated the Veteran's claim on appeal as stemming from a November 2009 rating decision by the RO in Roanoke, Virginia.  However, the record reflects that service connection for bilateral pes planus was initially denied by the RO in a March 2009 rating decision.  Before the expiration of the one-year period in which to initiate an appeal, VA treatment records noting diagnoses of and treatment for pes planus were added to the claims file.  Also within the one-year period allotted for initiating an appeal, the Veteran filed a renewed claim for entitlement to service connection for bilateral pes planus, received in May 2009.  The RO readjudicated the claim in a November 2009 rating decision, and then again in a July 2015 rating decision.  

In this case, because VA received additional pertinent medical evidence and a statement pertaining to the Veteran's claim within the appeal period, the March 2009 rating decision did not become final.  In such cases, the new evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  Although the RO interpreted the Veteran's May 2009 statement as a new claim for service connection, the Board construes this submission as a timely notice of disagreement with respect to the March 2009 rating decision.  


FINDING OF FACT

The Veteran's pes planus pre-existed military service and did not chronically worsen therein.


CONCLUSION OF LAW

The Veteran's pre-existing pes planus was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in December 2008 and July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran identified additional records from Newport News General Hospital, he also indicated that the hospital is closed.  Accordingly, VA has met its duty to assist with regard to obtaining relevant medical evidence.  Id. 

VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although the Veteran was not afforded a VA examination with regard to the etiology of his bilateral pes planus, a VA examination was not required in this case, as the evidence does not suggest a worsening of the underlying pathology of the Veteran's bilateral pes planus during military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his pre-existing bilateral pes planus was aggravated by his active duty service.  Specifically, the Veteran alleges that his pes planus was asymptomatic at service entrance, and that wearing military boots during service aggravated his pes planus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Here, the Veteran's October 1973 entrance examination reflects a finding of bilateral pes planus.  The report notes that the pes planus was asymptomatic and not disqualifying, and that the Veteran was able to walk long distances without any symptoms.  Because the October 1973 entrance examination documents bilateral pes planus, the Board finds that pes planus existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Thus, the presumption of sound condition does not apply in this case.  38 U.S.C.A. § 1111.  The Board will, therefore, consider whether service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder"). 

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, 370 F.3d at 1096; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b). 

In this case, the service treatments reflect that the Veteran sought treatment for pain in his feet while marching in May 1974.  An August 1974 separation examination reflects that the Veteran's feet were normal.  Similarly, a July 1976 separation examination shows that the Veteran's feet were normal.  In a report of medical history, completed at that time, the Veteran denied foot trouble.

VA treatment records dated from May 2005 through February 2015 are of record, and show that the Veteran first sought treatment for pes planus in December 2008.  At that time, the Veteran stated that the boots that he wore during service made his feet worse, noting pain described as a dull ache.  In a June 2010 VA treatment record, the Veteran's physician reported that it was likely that the Veteran's "pedal issues" were "highly probable [sic] the same or the direct result of his condition in the service."  Although the Veteran reported seeking treatment for his feet in 1984 from the Newport News General Hospital, the hospital is now closed.  Further, the Veteran's authorization for Newport News General Hospital states that he sought treatment in 1984 for bunions - he did not report treatment for pes planus.  

The Veteran is certainly competent to report on the severity of symptoms such as pain in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology").  Here, however, the relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing foot disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (stating that "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.").  The Board finds that whether there was a change in the underlying pathology of the Veteran's pre-existing pes planus is a medical determination.  Because the Veteran is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing pes planus condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, he has not provided any lay statements or other evidence suggesting a worsening in the underlying pathology of his pes planus during military service.  

Upon a review of the evidence of record, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing pes planus underwent an increase in severity chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  Although the service treatment records document foot pain in May 1974, the remainder of the service treatment records are silent as to any complaints of or treatment for bilateral pes planus.  Moreover, the August 1974 and July 1976 separation examinations show the feet to be normal, and in a July 1976 report of medical history, the Veteran denied foot trouble.  To the extent that the Veteran experienced an exacerbation of pain during service on account of his military duties in May 1974, an intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation pursuant to 38 U.S.C.A. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

As noted above, the evidence of record does not show any complaints of or treatment for pes planus from May 1974 until December 2008, a period of 34 years.  Although the Veteran was asymptomatic at service entrance, the evidence of record reflects one complaint of foot pain in the time frame between the Veteran's service entrance and December 2008.  This does not suggest a worsening in the underlying pathology of the Veteran's pes planus; it suggests temporary flare up of symptoms at one point during service.  While the record does contain a medical opinion that the Veteran's current bilateral pes planus is related to his in-service pes planus, as discussed above, that is not the relevant inquiry in this case to determine entitlement to service connection.

Without some objective evidence demonstrating a worsening of the underlying pathology of the Veteran's pes planus in service, the Board concludes that the evidence does not support a finding of aggravation.  Thus, because the Veteran's pes planus was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service connected aggravation of pre-existing pes planus must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, 370 F.3d 1089.


ORDER

Entitlement to service connection for bilateral pes planus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


